



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Smith, 2012 ONCA 645

DATE: 20120926

DOCKET: C52709-C53855

Doherty, Hoy and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Randy Smith

Respondent

Greg Skerkowski, for the appellant

Nicole Rozier, for the respondent

Heard:  September 21, 2012

On appeal from the dismissal of the application for a s.
    752.1 assessment order entered on August 31, 2010 by Justice Kiteley of the Superior
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We would allow the appeal.

[2]

We agree with and adopt the careful and cogent reasons of Cameron J.A.
    in
R. v. Goforth
(2005), 193 C.C.C. (3d) 354, leave to appeal to SCC
    refused, [2005] S.C.C.A. No. 456.  That courts analysis of the relevant
    definition in s. 752.1 was approved in
R. v. Lebar
(2010), 252 C.C.C.
    (3d) 411 albeit in the context of s. 742.1.

[3]

The trial judge found that all of the other criteria required for an
    assessment order were met.  As we are satisfied that on a proper
    interpretation, some of the respondents offences fall within the definition of
    serious personal injury offence, it follows that the trial judge should have
    ordered an assessment under s. 752.1(1).

[4]

We would allow the appeal, set aside the sentence imposed, order an
    assessment under s. 752.1(1), and the matter is remitted to the trial judge for
    such further proceedings as may be appropriate.


